Exhibit 10.2

 

  LOGO [g330545graphic1.jpg]  

Telephone

Fax

Website

  

+44 (0)20 3124 6000

+44 (0)20 3124 8223

www.willis.com

  Direct Line Direct Fax   

+44(0)20 3124 7041

+44(0)20 3124 7154

SCHEDULE OF CONTRIBUTIONS FOR THE WILLIS PENSION SCHEME

 

The participating Employers:   

Willis Group Limited (CRN 621757)

Willis Limited (CRN 181116)

Willis Management (Isle of Man) Limited (20302)

Willis Management (Guernsey) Limited (8802)

Glencairn Limited (02603956)

Special Contingency Risks Limited (617667)

This Schedule of Contributions has been prepared in accordance with Part 3 of
the Pensions Act 2004 and the Occupational Pension Schemes (Scheme Funding)
Regulations 2005 (SI 2005/3377).

It sets out the minimum contributions, other than Members’ additional voluntary
contributions, payable to the Willis Pension Scheme (“the Scheme”) over the
period to 31 December 2017. It also sets out the contributions that have been
paid to the Scheme between the effective date of the valuation to the date the
Actuary certifies the Schedule.

The Schedule applies to all employees of the Employers participating in the
Scheme who are Members of the Scheme.

 

1. Member contributions

The following contributions are payable by the Members who are required to pay
contributions under Rule 2.1 of the Scheme Rules:

 

In respect of each calendar month from January 2011 to June 2011 inclusive   
8% of Pensionable Salaries In respect of each calendar month from July 2011 to
the end of the Schedule   

10% of Pensionable Salaries

 

1.1. Employers’ Contributions

 

1.2. Contributions towards ongoing accrual of benefits

The following contributions are payable by the Employers until the end of the
Schedule in respect of the ongoing accrual of benefits:

 

 

Willis Pension Trustees Limited

51 Lime St

London

EC3M 7DQ

 

Registered office 51 Lime St, London, EC3M 7DQ.

Registered number 543828 England and Wales.



--------------------------------------------------------------------------------

In respect of each calendar month from January 2011 to December 2011   
£2,083,333 (paid) In respect of each calendar month from January 2012 until the
end of the Schedule period    15.9% of Pensionable Salary

In respect of each calendar month from January 2011 to June 2011 inclusive, 8%
of Pensionable Salaries in respect of members for whom a SalaryPlus Election
applies.

In respect of each calendar month from July 2011 onwards, 10% of Pensionable
Salaries in respect of members for whom a SalaryPlus Election applies.

 

1.3. Contributions towards funding the deficit

The following contributions are payable by the Employers to the Scheme to fund
the deficit under the recovery plan except that the aggregate amount of
contributions payable under (b) and (c) shall not exceed £312,000,000:

 

(a)    In respect of each calendar month from February 2011 to November 2011
inclusive

   £2,500,000 (paid)

(b)    In respect of the calendar month March 2012

   £9,000,000

         In respect of each calendar month from April 2012 to December 2017
inclusive

   £3,000,000

 

(c) If in any financial year ending between 31 December 2012 and 31 December
2017 inclusive Willis Group Holdings plc (“Holdings”) Consolidated EBITDA
exceeds USD $900,000,000, “profit share” contributions shall be payable equal to
20% of the excess, calculated and verified in accordance with the Appendix to
this Schedule of Contributions

 

(d) If Holdings makes any exceptional returns to its shareholders (including
share buy-backs and special dividends), “exceptional return” contributions shall
be payable equal to 10% of the amounts of the exceptional returns.

If and when total contributions of £312,000,000 have been paid under paragraphs
(b) and (c) above, this schedule of contributions shall be revised by the
deletion of those paragraphs (subject to re-certification by the Actuary).

 

1.4. Additional contributions

The following additional contributions are payable by the Employers to the
Scheme:

Any additional contributions as required by the Trustee, having consulted the
Actuary, in accordance with the Scheme Rules, to meet benefit augmentations.

Any additional contributions as required by the Trustee, having consulted the
Actuary, in accordance with the Scheme Rules, to fund any augmented death in
service lump sums provided under the flexible benefit arrangement



--------------------------------------------------------------------------------

1.5. Due dates

Contributions from Members are payable monthly and are due (to be received by
the Trustee) within 19 days of the end of the calendar month (the due date) in
which they were deducted.

Contributions from the Employers in respect of each month are payable directly
to the Trustee and are due (to be received by the Trustee) no later than 19 days
after the end of the calendar month (the due date) in which they are in respect
of. Contributions in respect of a month can be paid in advance of the month to
which they relate. Any profit share contributions in respect of a financial year
are due 3 months after the end of that financial year or such later date as the
Trustee may agree. Any exceptional return contributions are due two months after
the end of the Holdings financial year in which the relevant return to
shareholders was made. Additional contributions in respect of the augmented
death in service lump sum are due within 28 days of the payment of salary
relating to the benefit. Otherwise contributions will be due within 28 days of
the date agreed by the Trustees and the Employers.

This Schedule of Contributions replaces the Schedule of Contributions signed on
11 July 2011 with effect from the date of certification.

This Schedule of Contributions will be reviewed and if necessary revised (by
agreement between the Trustee and the Employers and subject to compliance with
statutory requirements) within 15 months of the effective date of the next
actuarial valuation of the Scheme or at such earlier time as may be required by
law or agreed between the Trustee and the Employers.

 

Agreed on behalf of the Trustee       Agreed on behalf of the Employers Signed:
 

/s/ K. Abbott

      Signed:  

/s/ S.E. Wood

  Name:   K. Abbott   Date: 29.03.12     Name:   S.E. Wood   Date: 29.03.12

Members’ contributions and in some cases Employers contributions are based on
Pensionable Salary. Pensionable Salary means Pensionable Salary as defined in
the rules, or Part Time Contributory Salary where appropriate, but excludes
salaries in respect of which no member contributions are due under the Scheme
Rules during periods of absence or where no benefits are being accrued. The
definition of SalaryPlus Election is set out in the Scheme Rules.

The Employers’ contribution rate includes allowance for insuring death in
service benefits, expenses and the PPF levies.



--------------------------------------------------------------------------------

Appendix

Consolidated EBITDA shall be calculated and reported on as set out below.

“Consolidated EBITDA” means, for any year, consolidated Net Income as reported
in the audited consolidated annual financial statements of Holdings for that
year

plus (without duplication and to the extent deducted in determining consolidated
net income):

 

  (i) consolidated interest expense for such period;

 

  (ii) consolidated income tax expense for such period;

 

  (iii) all amounts attributable to depreciation and amortization for such
period;

 

  (iv) any extraordinary losses and nonrecurring charges for such period:

 

  (v) any non-cash charges (including the non-cash portion of pension expense)
for such period;

 

  (vi) losses on asset sales outside the ordinary course of business for such
period;

 

  (vii) restructuring charges or provisions for such period;

 

  (viii) any costs incurred in connection with acquisitions (including in
connection with closure and/or consolidation of facilities) in an aggregate
amount with respect to any such acquisition not to exceed 5% of the aggregate
consideration for such acquisition;

 

  (ix) any expenses or charges incurred in connection with any issuance of debt
or equity securities for such period; and

 

  (x) any deduction for minority interest expense for such period with respect
to a subsidiary that is not wholly owned by the Holdings,

less (without duplication and to the extent included in determining consolidated
net income):

 

  (i) any extraordinary gains and non-recurring gains for such period;

 

  (ii) any non-cash gains for such period; and

 

  (iii) any gains on asset sales outside the ordinary course of business for
such period

in each case as determined on a consolidated basis in accordance with GAAP as
applicable for Holdings.

There shall be included in determining Consolidated EBITDA for any period the
EBITDA (calculated on the same basis as Consolidated EBITDA) of any person,
property, business or asset acquired outside the ordinary course of business
during such period by Holdings (or its subsidiary), to the extent not
subsequently sold, transferred or otherwise disposed of by the Holdings (or that
subsidiary) during such period (each such person, property, business or asset
acquired and not subsequently so disposed of, an “Acquired Entity or Business”),
based on the actual EBITDA of such Acquired Entity or Business for such period
(including the portion thereof occurring prior to such acquisition), and

There shall be excluded in determining Consolidated EBITDA for any period the
EBITDA (calculated on the same basis as Consolidated EBITDA) of any person,
property, business or asset sold, transferred or otherwise disposed of outside
the ordinary course of business by Holdings (or its subsidiary) during such
period (each such person, property, business or asset so sold or disposed of, a
“Sold Entity or Business”) based on the actual EBITDA of such Sold Entity or
Business for such period (including the portion thereof occurring prior to such
sale, transfer or disposition).



--------------------------------------------------------------------------------

Basis of Reporting

Holdings shall provide its audited consolidated annual financial statements to
the Trustee no later than the earlier of (a) the date on which such financial
statements are provided to its lenders or (b) within 2 weeks of Form 10-K of
Holdings for the relevant fiscal year being filed with the United States
Securities and Exchange Commission.

At the same time as its audited consolidated annual financial statements are
provided to the Trustee, Holdings shall provide to the Trustee:

 

(a) a statement (signed by the chief financial officer of Holdings) confirming
the amount of Consolidated EBITDA and providing reasonable details of the
calculations thereof; and

 

(b) a copy of any report provided to Holdings financiers’ from the accounting
firm that reported on such financial statements in relation to the calculation
of, inter alia, Consolidated EBITDA (or of a different amount using a similar
calculation, in which case such report shall be provided together with an
explanation of any differences in calculation).

FX calculations

Contributions payable under paragraph 2.2 (c) above (relating to payments in
respect of Consolidated EBITDA) shall be converted into Pounds Sterling using
the spot rate of exchange as at the date of payment of the contribution.